Citation Nr: 0801964	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 30 percent disabling.

2. Entitlement to an increased rating for tinea versicolor, 
rated as 30 percent disabling from August 30, 2004 to present 
and rated as 10 percent disabling prior to August 30, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1985 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
August 2005. This matter was previously before the Board and 
was remanded in January 2006.

The issue of entitlement to an increased rating for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the time period from August 30, 2004 to present, the 
veteran's service-connected tinea versicolor disability is 
productive of subjective complaints of itching and objective 
evidence of erythematous brown oval plaques on his back and 
chest that cover approximately 30 percent of the total body 
surface with no evidence of active disease, systemic 
manifestations, treatment with corticosteroids, or scarring. 

2. For the time period up to August 29, 2004, the veteran's 
service-connected tinea versicolor was productive of scaling 
and de-pigmented tinea versicolor patches over his back and 
bilateral shoulders which covered less than 10 percent of the 
veteran's chest and back without evidence of use of systemic 
therapy such as corticosteroids.


CONCLUSIONS OF LAW

1. For the time period from August 30, 2004 to present, the 
criteria for entitlement to a disability rating in excess of 
30 percent for tinea versicolor have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800-7813 (2007).

2. For the time period up to August 29, 2004, the criteria 
for entitlement to a disability rating in excess of 10 
percent for tinea versicolor were not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800-7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in October 2003 and January 2005 letters, the 
RO provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate increased 
rating claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. 

The veteran did not received notice of the evidence necessary 
to establish an effective date in the event an increased 
rating was granted; however, the veteran has not been 
prejudiced from this error because the denial of the claims 
in this appeal renders moot any question as to the 
appropriate effective date to be assigned. See Sanders, 
supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected tinea versicolor warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 8 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The veteran's tinea versicolor has been rated under the 
provisions of Diagnostic Code 7814. See 38 C.F.R. § 4.118, 
Diagnostic Code 7814 (2002); however, Diagnostic Code 7814 no 
longer exists. In July 2002, VA issued regulations to 
implement changes to the schedule of ratings for the skin. 
See 67 Fed. Reg. 147, 49590 (July 31, 2002)(to be codified as 
amended at 38 C.F.R. § 4.118). The amendments eliminated 
Diagnostic Code 7814 and became effective August 30, 2002. In 
the instant case, the veteran filed his claim for increased 
in October 2003. Thus, only the amended version of the 
schedule of ratings for the skin is applicable.  

Under the amended criteria, Diagnostic Code 7813 states that 
tinea conditions should be rated as disfigurement of the 
head, face or neck (Code 7800), scars (Codes 7801-7805), or 
dermatitis (Code 7806), depending upon the predominant 
disability. 38 C.F.R. § 4.118, Diagnostic Code 7813 (2007). 

Diagnostic Code 7800 applies to disfigurement of the head, 
face, or neck. See 38 C.F.R. § 4.118, Diagnostic Code 7800. 
As the veteran's disability is not shown to affect his head, 
face, or neck, this Diagnostic Code is not for application in 
this case.  

Diagnostic Code 7806 for dermatitis or eczema provides that 
if the dermatitis or eczema covers an area of 20 to 40 
percent of the entire body, or if 20 to 40 percent of exposed 
areas are affected or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the last 
12 month period, at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 
twelve-month period, a 30 percent rating is warranted. A 60 
percent rating is warranted when there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12 month period.

Diagnostic Codes 7801 and 7805 are applicable only to scars. 
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805. As the 
competent medical evidence of record reflects that the 
veteran's tinea versicolor disability is not primarily 
manifested by scars, these Diagnostic Codes are not for 
application in this case.

The relevant medical evidence of record includes 1998 and 
1999 VA treatment records which show the veteran had scaling 
and de-pigmented tinea versicolor patches over his back and 
onto his bilateral shoulders which were treated with selenium 
sulfide. 2003 VA treatment records show he was no longer 
getting relief from the selenium sulfide and that a course of 
oral therapy was prescribed.

A November 2003 VA examination report shows that the veteran 
reported that his main symptoms were pruritus and itching. On 
physical examination, the veteran had mild old tinea 
versicolor type skin lesions on the anterior chest and 
minimal ones on the back that did not appear to be active. 
The examiner stated that these covered less than 10 percent 
of the veteran's chest and back.

2004 VA treatment records show that tinea versicolor was 
noted on the veteran's back. An August 2004 VA examination 
report shows that the veteran reported using fluconazole to 
treat his tinea versicolor. He denied any systemic symptoms, 
but said that if he got hot and sweated, he experienced 
significant itching. On physical examination, the veteran had 
erythematous brown oval plaques in a "Christmas Tree" 
distribution predominantly on his back with a few on his 
chest that covered approximately 30 percent of the total body 
surface. There was no evidence of active disease, systemic 
manifestations or scarring. A September 2004 VA treatment 
record shows that the veteran was prescribed Nizoral to treat 
his tinea versicolor.

For the time period up to August 29, 2004, the veteran's 
tinea versicolor had been rated as 10 percent disabling. For 
this time period, the medical evidence of record shows that 
the veteran's disability resulted in scaling and de-pigmented 
tinea versicolor patches over his back and onto his bilateral 
shoulders which covered less than 10 percent of the veteran's 
chest and back. He treated the disability with creams, 
shampoos and oral anti-fungal medications, but there was no 
use of systemic therapy corticosteroids.

As such, there is no competent medical evidence of record 
demonstrating that the veteran's tinea versicolor disability 
affected at least 20 percent of the veteran's entire body or 
exposed areas or required the use of systemic therapy to 
treat the veteran's disability in order to warrant a 30 
percent disability rating during this time period. 

For the time period from August 30, 2004 to present, the 
competent medical evidence of record shows that the veteran's 
tinea versicolor disability was manifested by significant 
itching and erythematous brown oval plaques in a "Christmas 
Tree" distribution predominantly on his back with a few on 
his chest that covered approximately 30 percent of the total 
body surface with no evidence of active disease, systemic 
manifestations, treatment with corticosteroids, or scarring. 
As such, there is no evidence that the veteran's tinea 
versicolor affects more than 40 percent of the entire body or 
more than 40 percent of exposed areas or requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs in order to warrant a 60 percent disability rating for 
this time period.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an increased rating for tinea versicolor, 
rated as 30 percent disabling from August 30, 2004 to present 
and rated as 10 percent disabling prior to August 30, 2004, 
is denied.


REMAND

With respect to the issue of entitlement to an increased 
rating for pseudofolliculitis barbae, the relevant medical 
evidence of record includes a November 2003 VA examination 
report which shows that most of the veteran's folliculitis 
barbae was on his neck at the margin between his beard line 
and the skin of the neck with some on the face. The veteran 
stated he was able to control the condition well through 
appropriate shaving and did not need to use ointment or 
salves or be on any kind of medical treatment. On physical 
examination, the veteran had some mild eruptions on his neck 
consisting of mild, old papules with no active papules and 
the examiner estimated that the disability affected about 50 
percent of his face and neck.

An August 2004 VA examination report reflects that the 
veteran reported no current problems with pseudofolliculitis 
because he regularly trimmed his beard. On physical 
examination, the physician noted that the veteran's 
disability was on his face and neck and covered approximately 
35 percent of the visible area and about 10 percent of his 
total body surface area. The examiner described the scars as 
slightly disfiguring.

The Board finds that a new VA examination is necessary 
because of the significant discrepancy between the two 
examination reports with respect to the amount of exposed 
surface area the disability affects. The November 2003 VA 
examination report states that the disability affects 50 
percent of the veteran's exposed surface area while the 
August 2004 VA examination report states that the disability 
only covers 35 percent of the exposed surface area. 

It is particularly important to reconcile this discrepancy, 
if possible, in light of the fact that the rating criteria 
dictates a higher disability rating for disabilities that 
affect 40 percent or more of the exposed surface area. 
Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the claims file 
to the examiners who wrote the November 
2003 and August 2004 VA examination 
reports and ask that the examiners 
comment on the discrepancy between the 
descriptions of the amount of exposed 
surface areas the disability affects. See 
generally 38 C.F.R. § 4.2. 

2. If one or both of the November 2003 
and August 2004 VA examiners are 
unavailable, the RO should seek an 
opinion from another VA examiner, if the 
RO deems it appropriate. The opinion 
must be based on a review of the entire 
claims file.

3. After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the January 2006 
supplemental statement of the case, and 
readjudicate the claim for an increased 
rating. If any benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of 
the case, and afforded the opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


